Name: Commission Regulation (EEC) No 3405/84 of 4 December 1984 on the supply of a consignment of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5 . 12. 84 Official Journal of the European Communities No L 315/5 COMMISSION REGULATION (EEC) No 3405/84 of 4 December 1984 on the supply of a consignment of skimmed-milk powder as food aid skimmed-milk powder, butter and butteroil as food aid (4), as amended by Regulation (EEC) No 1886/83 Q ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1 557/84 (2), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1278 /84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (3), Whereas, under the food-aid programme adopted by the Council Regulation specified in the Annex, a non-governmental organization has requested the supply of the quantity of skimmed-milk powder set out therein ; Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regu ­ lation (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of HAS ADOPTED THIS REGULATION : Article 1 The Belgian intervention agency shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply skimmed-milk powder as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 December 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 150, 6 . 6 . 1984, p. 6 . (3) OJ No L 124, 11 . 5 . 1984, p. 1 . 0 OJ No L 142, 1 . 6 . 1983, p. 1 . O OJ No L 187, 12 . 7 . 1983 , p. 29 . No L 315/6 Official Journal of the European Communities 5 . 12. 84 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme 1984 (a) legal basis (b) purpose Council Regulation (EEC) No 1278/84 Commission Decision of 30 May 1984 2 . Recipient Medecins sans frontiÃ ¨res , rue Deschampeleer 24-26, 1080 Brussels 3 . Country of destination Mali 4 . Stage and place of delivery fob Airport Melsbroek, Loadmaster, Aerogare Militaire, B- 1910 Melsbroek, Belgique 5 . Representative of the recipient ( 2) ( 3) 6 . Total quantity 20 tonnes 7 . Origin of the skimmed-mil^ powder Intervention stock (entered into storage after 1 August 1984) 8 . Intervention agency holding the stocks Belgian 9 . Specific characteristics Annex I B to Regulation (EEC) No 1354/83 excluding point 2 10 . Packaging 25 kilograms in accordance with point 4.2 of Annex I B to Regulation (EEC) No 1354/83 1 1 . Supplementary markings on the packaging 'MALI / MSF f 44400 / ACTION DE MSF' 12 . Shipment period Before 15 December 1984 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders  15 . Miscellaneous The costs of supply are determined by the Belgian interven ­ tion agency in accordance with Article 15 of Regulation (EEC) No 1354/83 Notes : (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) The successful tenderer must contact the beneficiary as soon as possible to determine necessary shipping documents . (3) The successful tenderer shall send a copy of the shipping documents to the following address : DÃ ©lÃ ©gation de la Commission en . . . (country of destination), c /o Service 'Valise diplomatique' (Berlaymont 1 / 127), rue de la Loi , 200 , B-1049 Bruxelles .